


EXHIBIT 10.22

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of August 2,
2010 (the “Effective Date”) by and between Vitesse Semiconductor Corporation, a
Delaware, corporation (“Vitesse”) and Steve M. Perna (the “Executive”).

 

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, Vitesse and Executive
hereby agree as follows:

 

1.                                       POSITION AND COMPENSATION.

 

(a)                                  It is hereby agreed that Executive shall be
employed by Vitesse as the Vice President, Product Marketing.  Executive shall
be employed at a base salary of $235,000 per year.  Vitesse and Executive
further agree that Executive’s base salary shall be reviewed not less than once
per year from the Effective Date of this Agreement.  Changes in Executive’s
compensation shall be recorded in a Compensation Adjustment form signed and
dated by Vitesse and Executive.  Executive shall be eligible to participate in
Vitesse’s bonus plan for senior executives as from time to time in effect.

 

(b)                                 Executive shall be eligible to receive a
total relocation allowance of $150,000, pre tax.  Payment will be made in two
installments: 50% on the Friday following Executive’s employment date, and 50%
after completing 90 days of successful employment.  This relocation allowance
requires the relocation of Executive to within 45 miles of the Camarillo, CA
office.  In the event Executive voluntarily terminates employment with Vitesse
or is terminated “for cause” before completing four full years of service, it is
agreed that Executive will repay Vitesse for this relocation allowance.

 

2.                                       EMPLOYEE STOCK INCENTIVE PLAN

 

(a)                                  Executive shall be eligible to receive
equity compensation awards under the Vitesse Semiconductor Corporation 2010
Incentive Plan (“IP”) as determined by the Board of Directors of Vitesse or any
duly authorized committee thereof (the “Board”) and consistent with his position
as Vice President, Product Marketing.  Vitesse and Executive further agree that
Executive’s equity compensation position shall be reviewed not less than once
per year from the Effective Date of this Agreement.

 

(b)                                 Executive shall be eligible to receive an
equity grant of 25,000 shares of RSUs with a vesting schedule of 50% per year
over two years, and 25,000 shares of nonqualified stock options with a vesting
schedule of 25% per year over four years.  In addition, Executive will be
eligible for evergreen grants in cycle with employee offering periods beginning
in January 2011.  All equity grant recommendations are subject to approval by
the Compensation Committee and the Board.

 

(c)                                  Acceleration of Vesting:  In the event of a
Change of Control Event (as defined in the IP) of the Company (or its successor)
and any involuntary termination other than For Cause (as defined below) or
Constructive Termination (as defined below) of Executive’s employment within one
year of such Change of Control Event, then, any vesting associated with any
equity compensation awards which Executive has been granted prior to any such
Change of Control Event shall be accelerated and shall immediately become vested
as though all equity compensation awards were vesting over four years in 48
(forty-eight) equal monthly amounts, and as though Executive had completed an
additional two (2) years of service with Vitesse, and shall be exercisable for
an additional 90 days following the date of termination of Executive’s
employment with the Company.

 

(d)                                 “Constructive Termination” shall mean
Executive’s resignation for Good Reason.

 

3.                                       BENEFITS.  Employment benefits shall be
provided to Executive in accordance with the programs then available to its
senior executives, as amended from time to time.

 

4.                                       VACATION.  Executive shall be entitled
to three weeks of paid vacation per year. Unused vacation time may be carried
forward only to the extent consistent with Vitesse’s then current policy with
respect to vacation time.

 

1

--------------------------------------------------------------------------------


 

5.                                       TERMINATION OF EMPLOYMENT.  Vitesse and
Executive understand and agree that Executive’s employment may be terminated
under the circumstances and in accordance with the terms set forth below:

 

(a)                                  By mutual agreement at any time with or
without notice; provided that such agreement must be stated in writing and
signed and dated by Executive and an authorized agent of Vitesse.

 

(b)                                 By Vitesse at any time and for any reason in
writing, with or without prior notice.

 

(c)                                  By Vitesse For Cause.  A termination of
employment “For Cause” is defined as termination by reason of (i) Executive’s
conviction of a felony or plea of guilty or nolo contendere to a felony;
(ii) Executive’s intentional failure or refusal to perform his employment duties
and responsibilities; (iii) Executive’s intentional misconduct that injures
Vitesse’s business; (iv) Executive’s intentional violation of any other material
provision of this Agreement or Vitesse’s code of business conduct and ethics; or
(v) as provided in Section 8 of this Agreement.  Executive’s inability to
perform his duties because of death or Disability shall not constitute a basis
for Vitesse’s termination of Executive’s employment For Cause.  Notwithstanding
the foregoing, Executive’s employment shall not be subject to termination For
Cause without Vitesse’s delivery to Executive of a written notice of intention
to terminate.  Such notice must describe the reasons for the proposed employment
termination For Cause, and must be delivered to Executive at least fifteen (15)
days prior to the proposed termination date (the “Notice Period”).  Executive
shall be provided an opportunity within the Notice Period to cure any such
breach (if curable) giving rise to the proposed termination, and shall be
provided an opportunity to be heard before the Board.  Thereafter, the Board
shall deliver to Executive a written notice of termination after the expiration
of the Notice Period stating that a majority of the members of the Board have
found that Executive engaged in the conduct described in this Paragraph 5.C.

 

(d)                           Vitesse may terminate Executive’s employment
immediately upon his death or upon Vitesse’s provision to Executive of not less
than fifteen (15) days written notice to Executive that Vitesse has determined
that Executive is unable to continue to perform his job duties due to
Disability.  “Disability” means a physical or mental impairment of Executive as
certified in a written statement from a licensed physician selected or approved
by the Board that renders Executive unable to perform his duties under this
Agreement (after reasonable accommodation, if necessary, by Vitesse that does
not impose an undue hardship on Vitesse) for one hundred and fifty (150)
consecutive days or for at least two hundred and ten (210) days (regardless of
whether such days are consecutive) during any period of three hundred sixty-five
(365) consecutive days.  In conjunction with determining the existence of a
Disability, Executive consents to any reasonable medical examinations (at
Vitesse’s expense) that the Board determines are relevant to a determination of
Executive’s Disability, and agrees that Vitesse is entitled to receive the
written results of such examinations.  Executive agrees to waive any applicable
physician-patient privilege which may arise with respect to such examinations.

 

6.                                       SEVERANCE PAY

 

(a)                                  If Executive’s employment is terminated
(i) by mutual agreement, (ii) by Vitesse For Cause (iii) by Executive for other
than Good Reason (as defined below) or (iv) because of Executive’s Disability or
death, Executive (or Executive’s estate in the case of Executive’s death) shall
receive Executive’s base salary through Executive’s final day of employment and
any fully accrued and unpaid bonus, but shall not be eligible to receive any
Severance Pay (as defined below), Earned Bonus, or any other bonus or other
compensation, unless agreed upon by both parties.

 

(b)                                 Benefits Payable Upon Certain Terminations.

 

(i)                                     If Executive’s employment is terminated
by Vitesse other than For Cause or by Executive for Good Reason and such
termination occurs within the 12 months period following a Change in Control
Event, Executive shall receive (A) his base salary and vacation accrued through
the termination date of his employment, (B) the Earned Bonus, (C) Severance Pay
(D) an additional bonus equal to the amount of Executive’s maximum potential
annual bonus pursuant to the bonus plan adopted by Vitesse’s Board of Directors
for the fiscal year in which such termination occurs, all of which shall be
payable in a lump sum on the date of termination of employment, (E) vesting of
outstanding stock options and other equity arrangements subject to vesting and
held by

 

2

--------------------------------------------------------------------------------


 

Executive through the Termination Date, as though all options and other equity
arrangements were vesting over four years in 48 equal monthly amounts, and as
though Executive had completed an additional 24 months of service with Vitesse,
and these options and other equity arrangements would be exercisable for an
additional 90 days payable either in cash or non-restricted common stock of the
acquiring or surviving entity and (F) To the extent required by COBRA only,
continuation of group health benefits pursuant to Vitesse’s standard programs in
effect at the Termination Date, for a period of not less than 18 months (or such
longer period as may be required by COBRA) following the Termination Date. 
Vitesse will be obligated to pay no more than twelve (12) months of COBRA
medical and dental premiums following the Termination Date.

 

(ii)                                  If Executive’s employment is terminated by
Vitesse other than For Cause or by Executive for Good Reason and such
termination does not occur within the 12 month period following a Change in
Control Event, Executive shall receive (A) his base salary through the
termination date of his employment, (B) the Earned Bonus, (C) six (6) additional
months of Executive’s then current base salary and (D) an additional bonus equal
to (I) the Earned Bonus multiplied by (II) 365 and divided by (III) the number
days in the fiscal year prior to the Executive’s termination date (including the
day of such termination), all of which shall be payable in a lump sum on the
date of termination of employment. (For example, if Executive is terminated 55
days following the start of the fiscal year and such termination meets the
conditions set forth in the first sentence of this clause (ii), then Executive
would receive an additional bonus amount equal to the Earned Bonus * 365/55).

 

(iii)                               Executive’s right to receive any of the
benefits under Section 2(b) or under this Section 6 shall be conditioned upon
Executive’s execution of Vitesse’s then standard form of waiver and release of
claims.

 

(c)                                  “Good Reason” means, without Executive’s
written consent, the occurrence of any of the following actions unless the
action is fully corrected (if possible) within fifteen (15) days after the Board
receives written notice from Executive of such action (which notice shall have
been provided by Executive within thirty (30) days of the occurrence of such
action), and provided that Executive actually terminates employment within
thirty (30) days following the end of such fifteen (15) day period: 
(i) Vitesse’s material reduction in Executive’s base salary; (ii) Vitesse’s
failure to pay Executive any material amount that is expressly required to be
paid under this Agreement; (iii) Vitesse’s material and adverse reduction of the
nature of Executive’s duties and responsibilities, disregarding mere changes in
title (for purposes of clarity, it is expressly agreed that if there is a Change
of Control Event (as defined below) and Executive is not offered the position of
Vice President, Product Marketing of the ultimate parent entity resulting from
the Change of Control Event on terms that are substantially equivalent to the
compensation paid to Vice President, Product Marketing of similarly sized
technology companies, Executive shall have suffered a material and adverse
reduction of the nature of his duties and responsibilities);  (iv) Vitesse’s
requirement that Executive perform his principal employment duties at an office
that is more than forty-five (45) miles from Camarillo, California or
(v) Vitesse terminates this Agreement in accordance with Section 16 hereof (it
being understood by Executive that if prior to the termination date of this
Agreement Executive elects to terminate his employment for Good Reason based
upon this clause (v), Executive shall not have the right to set a termination
date for his employment prior to the termination date of this Agreement)

 

(d)                                 “Severance Pay” means six (6) months of
Executive’s base salary plus one (1) week of base salary for every 12 months
Executive has been employed by Vitesse.

 

(e)                                  “Earned Bonus” means:

 

(i)                                     Executive will not be eligible to
participate in the fiscal year 2010 Executive Bonus Plan;

 

(ii)                                  with respect to the bonus plan applicable
to Executive for fiscal year 2011 and thereafter, (A) a pro-rata portion (based
upon the portion of the fiscal year occurring prior to Executive’s termination
date) of the bonus applicable to any time-based goals (any goals not satisfied
as of the date of the termination of Executive’s employment shall be deemed to
have been satisfied as of the date of such termination) and (B) a pro-rata
portion of the bonus applicable to any other goals

 

3

--------------------------------------------------------------------------------


 

satisfied by Executive, provided that the Board shall make a good faith
determination within 10 business days following Executive’s termination date of
the extent to which Executive either has satisfied such goals as of such date or
the extent to which he would have been reasonably likely to have satisfied such
goals during the fiscal year if Executive’s employment had not otherwise
terminated; and

 

(iii)          with respect to any other bonus plan applicable to Executive, a
pro-rata portion of the bonus applicable to any other goals satisfied by
Executive under such plan, provided that the Board shall make a good faith
determination within 10 business days following Executive’s termination date of
the extent to which Executive either has satisfied such goals as of such date or
the extent to which he would have been reasonably likely to have satisfied such
goals during the fiscal year if Executive’s employment had not otherwise
terminated.

 

Example:

 

If                                        (A) Executive’s maximum bonus under
the bonus plan in effect at the time of Executive’s termination of employment
was 40% of Executive’s base salary, (B) Executive’s employment is terminated 55
days following the start of the fiscal year and (C) in making the determination
of the amount of the Earned Bonus the Board determines that Executive has
satisfied 75% of his bonus goals,

 

Then                    Executive’s Earned Bonus = Executive’s base salary *
0.40 * 55/365 * 0.75.

 

7.                                       EMPLOYMENT DUTIES.  Executive will
report to Vitesse’s Chief Executive Officer and shall perform all duties
assigned to him by the Chief Executive Officer.  Executive’s duties may be
conveyed to him through a job description, or through other written or verbal
instructions from Vitesse’s Chief Executive Officer.  Executive’s duties are
expected to involve travel from time to time to various locations and events,
and are expected to involve significant unpaid overtime.

 

8.                                       COMPLIANCE WITH VITESSE POLICIES AND
PROCEDURES.  As a member of Vitesse management, Executive will be expected to
comply with all provisions of the Vitesse Policies and Procedures Manual and
Employee Handbook, as amended from time to time.  Executive acknowledges, by
signature on this Agreement, that failure to comply with and ensure enforcement
of Vitesse’s policies and procedures and all federal/state laws relating to
business operations may result in immediate termination of employment For Cause.

 

9.                                       CONFLICT OF INTEREST.  Executive
acknowledges that his position is a full-time position and agrees to devote his
entire productive time, ability and attention to Vitesse’s business.  Executive
further agrees that while employed by Vitesse, he will not directly or
indirectly engage in outside employment, consulting or other business activities
unless he has obtained written consent from the Vitesse Board.

 

10.                                 NO SOLICITATION OF CUSTOMERS.  Executive
promises and agrees that during the term of this Agreement, Executive will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, stockholder, director or other owner or participant in any business,
influence or attempt to influence customers, vendors, suppliers, joint ventures,
associates, consultants, agents, or partners of Vitesse, either directly or
indirectly, to divert their business away from Vitesse, to any individual,
partnership, firm, corporation or other entity then in competition with the
business of Vitesse, and he will not otherwise materially interfere with any
business relationship of Vitesse.

 

11.                                 SOLICITATION OF EMPLOYEES.  Executive
promises and agrees that during the term of this Agreement and for a period of
two (2) years thereafter, Executive will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner of or participant in any business, solicit (or assist in
soliciting) any person who is then, or at any time within six (6) months prior
thereto was, an employee of Vitesse who earned annually $25,000 or more as an
employee of Vitesse during the last six (6) months of his or her own employment
to work for (as an employee, consultant or otherwise)  any business, individual,
partnership, firm, corporation, or other entity whether or not engaged in
competitive business with Vitesse.

 

12.                                 OBLIGATION TO RETURN BONUS PAYMENTS. 
Executive agrees to disgorge to the Company certain bonus payments and profits
if the Company is required to prepare an accounting restatement to correct an

 

4

--------------------------------------------------------------------------------


 

accounting error on an interim or annual financial statement included in a
report on Form 10-Q or Form 10-K, due to material noncompliance with any
financial reporting requirement under the federal securities laws, and the Board
determines that misconduct by the Executive has occurred and caused such
restatement.  ‘Misconduct’ shall refer to any definition included in the
applicable statute(s) or applicable judicial precedents The amounts that shall
be disgorged shall be (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company during the 12-month period
following the first public issuance or filing with the SEC (whichever first
occurs) of the financial document embodying such error; and (ii) any net profits
realized by Executive from the sale of the Company’s stock during that 12-month
period.  In any dispute between the Company and Executive regarding such
misconduct, Executive will continue to be entitled to any indemnification or
reimbursement for legal representation available to Executive pursuant to any
statute, charter provision, By-law, contract or other arrangement that insures
or indemnifies Executive.

 

13.                                 LIMITATION ON PAYMENTS.  In the event that
the severance and other benefits provided for in this Agreement or otherwise
payable to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. 
The payments or benefits subject to any such reduction shall be reduced by
Vitesse in its reasonable discretion in the following order: (i) reduction of
any payments and benefits otherwise payable to Executive that are exempt from
Section 409A of the Code, and (ii) reduction of any other payments and benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A of the Code, as determined by Vitesse.

 

Unless Vitesse and Executive otherwise agree in writing, any determination
required under this section shall be made in writing by Vitesse’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon Executive and Vitesse for all purposes.  For purposes of making
the calculations required by this section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code.  Vitesse and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this section.  Vitesse shall bear
all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this section.

 

14.                                 SECTION 409.  Vitesse makes no
representations or warranties to Executive with respect to any tax, economic or
legal consequences of this letter or any payments or other benefits provided
hereunder, including without limitation under Section 409A of the Code. 
However, the parties intend that this Agreement and the payments and other
benefits provided hereunder be exempt from the requirements of Section 409A of
the Code to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise.  To the extent Section 409A of the
Code is applicable to this Agreement (and such payments and benefits), the
parties intend that this Agreement (and such payments and benefits) comply with
the deferral, payout and other limitations and restrictions imposed under
Section 409A of the Code.  Notwithstanding any other provision of this Agreement
to the contrary, this Agreement shall be interpreted, operated and administered
in a manner consistent with such intentions.  Without limiting the generality of
the foregoing, and notwithstanding any other provision of this Agreement to the
contrary, with respect to any payments and benefits under this letter to which
Section 409A of the Code applies, all references in this letter to the
termination of Executive’s employment are intended to mean Executive’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i) of the
Code.  In addition, if Executive is a “specified employee,” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent necessary to avoid
subjecting Executive to the imposition of any additional tax under Section 409A
of the Code, amounts that would otherwise be payable under this Agreement during
the six-month period immediately following Executive’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code, will not
be paid to Executive during such period, but will instead be accumulated and
paid to Executive (or, in the event of Executive’s death, Executive’s estate) in
a lump sum on the first business day following the earlier of (a) the date that
is six months after Executive’s separation from service or (b) Executive’s
death.  It is intended that each installment, if any, of any severance payments
shall be treated as a separate “payment” for purposes of Section 409A.

 

5

--------------------------------------------------------------------------------


 

15.                                 ARBITRATION.  Any controversy arising out of
or relating to Executive’s employment, any termination of Executive’s
employment, this Agreement or because of an alleged breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
including (without limitation) any state or federal statutory claims, shall be
submitted to final and binding arbitration, to be held in Ventura County,
California before a sole neutral arbitrator.  The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures.  Judgment on the award may be entered in any court having
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in
this Section 12.  The parties agree that in any proceeding with respect to such
matters, each party shall bear its own attorney’s fees and costs.

 

16.                              AT-WILL EMPLOYMENT.  Vitesse agrees to employ
Executive, and Executive agrees to serve Vitesse in accordance with the terms of
this Agreement.  Executive’s employment shall be AT WILL employment, meaning
that Executive’s employment can be terminated by Vitesse or by Executive at any
time, with or without notice, for any reason or for no reason.  Such termination
may, however, be subject to payment of a Severance Package, as more particularly
described in Section 6.

 

17.                               TERM.  Subject to the provisions of Sections 5
and 16 herein, the Term of this Agreement, shall be indefinite.

 

18.                               PARTIAL INVALIDITY.  It is the desire and
intent of Vitesse and Executive that the provisions of this Agreement be
enforced to the fullest extent permissible under applicable federal, state and
municipal laws.  Accordingly, if any specific provision or portion of this
Agreement is determined to be invalid or unenforceable within the particular
jurisdiction in which enforcement is sought, that portion of the Agreement will
be considered as deleted for the purposes of adjudication.  All other portions
of this Agreement will be considered valid and enforceable within that
jurisdiction.

 

19.                               ENTIRE AGREEMENT.  Vitesse and Executive
understand and agree that this Agreement constitutes the full and complete
understanding and agreement between them regarding the terms of Executive’s
employment and supersedes all prior understandings, representations, and
agreements with respect to the employment.  Vitesse and Executive understand
that the Vitesse IP and the Compensation Adjustment forms (if any) referred to
in this Agreement shall be fully incorporated into this Agreement by reference. 
The parties’ rights and obligations hereunder may not be assigned without the
consent of each party hereto, except that Vitesse may assign its rights and
obligations hereunder to any successor entity.  Executive agrees that following
a Change in Control Event, “Vitesse” shall refer to any successor entity.

 

20.                               EXECUTIVE ACKNOWLEDGEMENT.  Executive
acknowledges that he has read and understands this Employment Agreement and
agrees to the terms and conditions contained herein.  Executive agrees that he
has had the opportunity to confer with legal counsel of his choosing regarding
this Agreement.  Executive further acknowledges that this Agreement has not been
executed by Executive in reliance upon any representation or promise except
those contained herein, and that Vitesse has made no guarantee regarding
Executive’s employment other than those specified in this Agreement.

 

21.                               GOVERNING LAW.   This Agreement shall be
construed in accordance with and governed by the laws of the State of California
without regard to conflicts of law principles.

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

Dated

August 2, 2010

 

/s/ Steve M. Perna

 

 

Steve M. Perna

 

 

 

 

 

 

 

 

VITESSE SEMICONDUCTOR CORPORATION,

 

 

a Delaware Corporation

 

 

 

 

 

 

Dated

August 2, 2010

 

By /s/ CHRISTOPHER R. GARDNER

 

 

Christopher R. Gardner

 

 

Chief Executive Officer

 

6

--------------------------------------------------------------------------------
